 1   DAVID A. WOLF, CA SBN 124460
     LAW OFFICE OF DAVID A. WOLF
 2   2600 TENTH STREET, SUITE 410
 3   BERKELEY, CA 94710
     TELEPHONE: (510) 325-7662
 4   FACSIMILE: (510) 295-2838
     E-MAIL: davidwolfwest@icloud.com
 5
6    Attorneys for Plaintiff,
     ALFONSO GALARPE, JR.
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                    NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO
10
11                                                     )
     ALFONSO GALARPE, JR., an individual,                  Case Number: 3:17-cv-06514-EMC
12                                                     )
                     Plaintiff,                        )
13                                                     )   PLAINTIFF'S NOTICE OF
                      v.                               )   VOLUNTARY DISMISSAL OF ENTIRE
14                                                     )   CASE
     UNITED AIRLINES, INC., et al.,                    )
15                                                     )
                     Defendants.                       )
16                                                     )
                                                       )   Hon. Edward M. Chen
17                                                     )
                                                       )
18
     TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL, based on the parties'
19
20   settlement entered on December 12, 2018, as referenced in ECF Document 70,

21   Certification of ADR Session, and pursuant to Federal Rule of Civil Procedure 41,

22   Plaintiff by his counsel voluntarily dismisses this entire case, with prejudice, and each

23   party shall bear its / their own fees ESD
                                           and  ISTRIC
                                               costs.
                                           T          T      C
24   Dated: January 4, 2019              TA
                                                              O
                                  S




                                                               U
                                ED




                                                                RT




25
                                                TED
                            UNIT




                                            GRAN
26
                                                                 a         olf,
                                                                   R NIA




27                                                          Attorneys for Plaintiff
                                                        . Chen
                                                 dward M
                             NO




28                                        Judge E
                                                                 FO
                              RT




        DATED: 1/4/2019
                                                                 LI




                                     E
                                  H




                                                              A




                            RN
     PLAINTIFF'S NOTICE OF VOLUNTRARY        C OF ENTIRE CASE
                                      DISMISSAL
                                           F
     CASE NO.: 3:17-cv-06514-EMC            D IS T IC T O                                        Page I
                                                  R
